     Case 5:19-cv-01893-JGB-KK Document 28 Filed 07/02/20 Page 1 of 3 Page ID #:92




1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
     ADRIANA GUTIERREZ,                                       Case No.
11
                   Plaintiff,                              )
12                                                         ) 5:19-cv-01893-JGB-KK
     -vs-                                                  )
                                                           ) JOINT STIPULATION TO
13
     TOYOTA FINANCIAL SERVICES
14   INTERNATIONAL; and DOES 1-10                          ) DISMISS WITH PREJUDICE
     inclusive                                             )
15
                  Defendants                               )
16

17
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
18
     and Defendants by and through their undersigned counsels, that pursuant to
19
     Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
20
     action is hereby dismissed in its entirety with prejudice. Each party shall bear
21
     their own costs and attorney fees.
22
                        Respectfully submitted July 2, 2020
23
                                          By: s/ Todd M. Friedman, Esq.
24
                                               Todd M. Friedman
25                                             Attorney for Plaintiff
26
                                           By: /s/ Danielle M. Mayer
27                                                Danielle M. Mayer
28                                              Attorney For Defendant



                                      Stipulation to Dismiss- 1
     Case 5:19-cv-01893-JGB-KK Document 28 Filed 07/02/20 Page 2 of 3 Page ID #:93




1
                                      Signature Certification
2
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3
      Policies and Procedures Manual, I hereby certify that the content of this
4
      document is acceptable to counsel for Defendant and that I have obtained their
5
      authorization to affix their electronic signature to this document.
6

7
     Dated: July 2, 2020
8
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
9

10                                       By: _ s/ Todd M. Friedman, Esq.
                                                Todd M. Friedman
11
                                                  Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 2
     Case 5:19-cv-01893-JGB-KK Document 28 Filed 07/02/20 Page 3 of 3 Page ID #:94




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on July 2, 2020 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on July 2, 2020 to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                     s/ Todd M. Friedman, Esq
                                       Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
